Citation Nr: 9924317	
Decision Date: 08/26/99    Archive Date: 08/27/99

DOCKET NO.  97-03 804A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral elbow 
disorder, to include epicondylitis and bursitis.

2.  Entitlement to service connection for bronchial asthma.

3.  Entitlement to service connection for choroidal nevus in 
the left eye.  

4.  Entitlement to service connection for the residuals of an 
injury to the right ring finger.

5.  Entitlement to service connection for a low back 
disorder, to include lumbar strain.

6.  Entitlement to service connection for a cervical spine 
disorder.

7.  Entitlement to service connection for a stomach disorder, 
claimed as "nervous stomach."

8.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. P. Havelka, Associate Counsel


INTRODUCTION

The veteran's verified periods of active military service 
extended from February 1969 to December 1971, and from August 
1974 to August 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  That rating decision denied service 
connection for the disabilities mentioned above and denied 
the veteran's attempt to reopen his claim for service 
connection for hemorrhoids.  

The issues of entitlement to service connection for a stomach 
disorder and whether new and material evidence has been 
submitted to reopen a claim for service connection for 
hemorrhoids are the subject of a remand which immediately 
follows this decision.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The service medical records reveal instances of bilateral 
elbow injuries during service and diagnosis of elbow joint 
pain on separation examination.  

3.  The 1995 VA examination reveals a diagnosis of a 
bilateral elbow disorder.  

4.  The veteran's service medical records contain numerous 
eye examination reports. 

5. There is no competent medical evidence of a choroidal 
nevus in the left eye during service.  

6.  There is no competent medical evidence of a current right 
ring finger disability.

7.  There is no competent medical evidence of any cervical 
spine disorder during service.

8.  There is no competent medical evidence of any lumbar 
spine disorder during service.

9.  There is no medical opinion, or other competent evidence, 
linking the veteran's current degenerative disc disease of 
the cervical spine and lumbar spine to the veteran's active 
military service.  



CONCLUSIONS OF LAW

1.  A bilateral elbow disorder was incurred in active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1998).  

2.  Bronchial asthma is proximately due to, or the result of, 
the veteran's service connected allergies.  38 C.F.R. 
§ 3.310(a) (1998).  

3.  The appellant has not presented a well grounded claim for 
service connection for a choroidal nevus in the left eye, and 
therefore there is no statutory duty to assist the appellant 
in developing facts pertinent to this claim.  38 U.S.C.A. 
§§ 101(16), 1110, 1131, 5107(a) (West 1991); 38 C.F.R. 
§ 3.303(b) (1998). 

4.  The appellant has not presented a well grounded claim for 
service connection for the residuals of an injury to the 
right ring finger, and therefore there is no statutory duty 
to assist the appellant in developing facts pertinent to this 
claim.  38 U.S.C.A. §§ 101(16), 1110, 1131, 5107(a) (West 
1991); 38 C.F.R. § 3.303(b) (1998).

5.  The appellant has not presented a well grounded claim for 
service connection for a cervical spine disorder, and 
therefore there is no statutory duty to assist the appellant 
in developing facts pertinent to this claim.  38 U.S.C.A. 
§§ 101(16), 1110, 1131, 5107(a) (West 1991); 38 C.F.R. 
§ 3.303(b) (1998).

6.  The appellant has not presented a well grounded claim for 
service connection for a lumbar spine disorder, and therefore 
there is no statutory duty to assist the appellant in 
developing facts pertinent to this claim.  38 U.S.C.A. 
§§ 101(16), 1110, 1131, 5107(a) (West 1991); 38 C.F.R. 
§ 3.303(b) (1998).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

Generally service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 
(West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998).  Service 
connection may also be granted for a disability which is 
proximately due to and the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1998).  

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991)(emphasis 
added).  Establishing a well grounded claim for service 
connection for a particular disability requires more than an 
allegation that the disability had its onset in service or is 
service-connected; it requires evidence relevant to the 
requirements for service connection and of sufficient weight 
to make the claim plausible and capable of substantiation.  
See Franko v. Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996);  see also 
Epps v Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  

Alternatively, the third Caluza element can be satisfied 
under 38 CFR 3.303(b) (1998) by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).

The Board notes that the veteran retired after 20 years of 
military service.  As such, the veteran's service medical 
records are fairly extensive.  The veteran's service medical 
records appear to be complete. They contain entrance and 
separation examination reports along with treatment records 
spanning the veteran's entire period of military service.  

II.  Elbows

The veteran claims that he incurred a bilateral elbow 
disorder during service.  The service medical records reveal 
numerous instances of treatment for injuries to both elbows 
in 1978 and 1979.  There is no indication of treatment of any 
elbow disorders later in the veteran's period of service.  
However, he states that he had elbow pain which he treated 
with over-the-counter medication.  In conjunction with the 
veteran's separation examination, a report of medical history 
was completed.  To this form the examining physician attached 
a 10 page summary which included all of the veteran's 
inservice medical treatment including those for elbow 
injuries.  On the actual separation examination the examining 
physician made the notation "achy joints secondary to 
arthritis."  The Board views this as an annotation of the 
presence of joint pain on separation from service which would 
include the veteran's elbows.  

In December 1995 a VA examination of the veteran was 
conducted.  X-ray examination of the veteran's elbows 
revealed "minimal spurring of the olecranon posteriorly, 
bilaterally."  Physical examination revealed discomfort on 
palpation of the lateral epicondyles, bilaterally.  The 
diagnosis included mild bilateral elbow epicondylitis.  

The evidence of record reveals that the veteran sustained 
injuries to both elbows during service.  On separation 
examination general joint pain was noted.  The Board will 
concede that this included bilateral elbow joint pain.  The 
veteran claims continued elbow joint pain which he treats 
with non-prescription medication.  The December 1995 VA 
examination reveals a diagnosis of bilateral elbow 
disability.  Therefore, the Board finds that the evidence of 
record supports a grant of service connection for a bilateral 
elbow disorder.  

III.  Asthma

The veteran is service connected for allergies and lung 
calcifications.  The veteran asserts that he has asthma and 
that it is related to his service connected allergies.  

The veteran has submitted medical evidence from private 
physicians which relates to his claim.  A February 1994 
summary reveals a diagnosis of allergic rhinitis and mild 
asthma.  This record specifically indicated that the veteran 
is allergic to mites, molds, and pollens.  Specific treatment 
of dust control is indicated.  An April 1996 treatment record 
states "Asthma, mild.  RAD [reactive airway disease - 
asthma] a minor problem - dust [causes] increase in RAD."  

The veteran is service connected for his allergies and the 
medical evidence of record reveals that "dust" is one of 
the allergens.  The private medical evidence of record 
clearly reveals diagnoses of asthma and specifically relates 
increases in asthmatic symptoms to the service-connected 
allergies including the dust allergy.  Based upon this 
evidence, the Board concludes that medical evidence of record 
indicates a causative relationship between the service-
connected allergies and the veteran's asthma.  In the absence 
of evidence to the contrary, entitlement to service 
connection for bronchial asthma is warranted.  See Allen v. 
Brown, 7 Vet. App. 439 (1995), (where the Court held that 
when aggravation of a veteran's nonservice-connected 
condition is proximately due to or the result of his service-
connected condition, veteran is to be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to aggravation.)


IV.  Left Eye

The medical evidence of record reveals that the veteran has a 
current diagnosis of choroidal nevus in the left eye.  The 
evidence reveals that this was first noted in 1993.  There is 
extensive private medical evidence revealing this current 
diagnosis.  However, the Board notes that none of this 
evidence reveals any impairment or disability resulting from 
the choroidal nevus.  Nevertheless the Board will assume that 
there is some current disability resulting from the choroidal 
nevus.  

In a December 1995 letter a private ophthalmologist stated 
"since the nevus is essentially unchanged in size over the 
past few years, it is my belief that this nevus is long 
standing and has probably been there since his early 20's."  
This opinion indicates that the choroidal nevus has been 
present since the veteran was in his 20's which would mean 
that it was present during service.  However, the Board finds 
this medical opinion to be speculative.  

The service medical records reveal that the veteran had 
refractive error and required eye glasses.  Because of this, 
numerous eye examinations of the veteran were conducted 
throughout his entire period of military service.  
Specifically examination reports are present in the veteran's 
service medical records that reveal that full ophthalmology 
examinations were conducted in August 1979, August 1988, and 
July 1990.  These examination reports specifically reveal 
that examination of the interior of the veteran's eyes was 
conducted and no choroidal nevus was present.  Specifically 
the July 1990 examination, was conducted the month before the 
veteran separated from service and reveals that there were no 
abnormalities of the interior of the veteran's eyes.  

The medical opinion that the veteran's choroidal nevus was 
present since the veteran was in his 20's is completely 
unsupported by service medical records which reveal full eye 
examination with no abnormalities.  Recently the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999)(Court) addressed the terminology used in medical 
opinions in the case of Bloom v. West.  In the Bloom case the 
Court held that a medical opinion using the term could 
without supporting clinical data or other rationale was too 
speculative to provide the degree of certainty required for 
medical nexus evidence.  However, the Court went on to state 
that word parsing in medical nexus cases has created an 
unclear picture for ascertaining what constitutes sufficient 
evidence to satisfy the medical nexus element.  The Court 
went on to explain that no template is possible in such 
cases.  Rather the key is the clinical data or rationale 
involved.  Opinions which are unsupported or unexplained are 
considered too speculative to provide the required medical 
nexus.  Bloom v. West, No. 97- 1463 (U.S. Vet. App. Feb. 10, 
1999).  In the present case the December 1995 medical opinion 
is completely unsupported, and actually contradicted by, the 
clinical data of the service medical records.  Therefore the 
medical opinion is too speculative to provide the required 
medical nexus.  

There is no competent medical evidence of a choroidal nevus 
in the left eye during service and no nexus linking the 
current nevus to service.  As such, the veteran does not meet 
the second and third elements required for the claim for 
service connection for a choroidal nevus in the left eye to 
be well grounded.  See Caluza, 7 Vet. App. at 506; Dean v. 
Brown, 8 Vet. App. 449, 455 (1995); Slater v. Brown, 9 Vet. 
App. 240 (1996). 

The Board has thoroughly reviewed the claims file.  However, 
we  find no evidence of a plausible claim for service 
connection for choroidal nevus.  Since the veteran has not 
met his burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded, it must be denied.  See Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993). 


V.  Right Ring Finger

The veteran claims that he warrants service connection for 
the residuals of an injury to his right ring finger.  Service 
medical records reveal that the veteran slammed the third and 
forth fingers of his right hand in a car door in August 1986.  
In September 1986, x-ray examination was conducted with "no 
gross fracture noted."  

In December 1995 VA examination of the veteran was conducted.  
The veteran reported aching of his right ring finger with 
weather changes.  X-ray examination of the right ring and 
middle finger revealed no fracture, deformity, swelling, or 
degenerative diseases.  Physical examination revealed no 
abnormalities of the fingers of the right hand.  There was no 
impairment of function noted.  The physician's diagnosis 
noted no functional impairment with only subjective 
complaints.  

With no current right ring finger disability the veteran does 
not meet the first element required for the claim to be well 
grounded.  See Caluza, 7 Vet. App. at 506.  
The existence of a current disability is the cornerstone of a 
claim for VA disability compensation. 38 U.S.C.A. § 1110, 
1131 (West 1991); see Degmetich v. Brown, 104 F. 3d 1328 
(1997) (holding that Secretary's and Court's interpretation 
of sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed).

The Board has thoroughly reviewed the claims file.  However, 
we  find no evidence of a plausible claim.  Since the veteran 
has not met his burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded, it must be denied.  See Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993).


VI.  Lumbar Spine and Cervical Spine

The veteran claims service connection for back disorders.  
Specifically, he claims service connection for disabilities 
related to his cervical spine (neck) and his lumbar spine 
(low back).  

The veteran's service medical records reveal a single 
instance of treatment related to the veteran's back and neck.  
A December 1973 treatment record indicate that the veteran 
"fell off horse -  complaints of pain back and right side of 
neck."  Examination revealed full range of motion of the 
back and normal neurologic responses.  The neck was noted to 
be tender over the right trapezius.  The impression was 
"bruise."

The veteran asserts that running in combat boots during 
service and a 1982 automobile accident in service also 
contributed to his current spine disorders.  Service medical 
records do reveal that the veteran suffered injury in June 
1982, but there is no indication of spinal involvement.  The 
Board notes that the veteran had numerous medical 
examinations during his period of military service.  On the 
accompanying report of medical history for each examination 
the veteran indicated "no" to the question "have you ever 
had or have you now recurrent back pain."  Specifically he 
answered "no" to this question on his August 1990 
retirement examination.  

The veteran separated from military service in August 1990.  
A June 1991 private medical treatment record reveals that the 
veteran had "back injury.  LBP [low back pain] yesterday 
patient was doing some heavy lifting, climbing, etc.  No 
previous back injury.  No pain into legs."  No diagnosis was 
given.  

The RO obtained a large volume of private medical records 
dated in 1992 and 1993. An October 26, 1992 treatment record 
is indicative of others.  It states that the veteran had a 
motor vehicle accident on October 18, 1992 and had complaints 
of right shoulder pain and low back pain.  X-ray examination 
of the cervical spine revealed "DJD," degenerative joint 
disease (arthritis) and disc space narrowing at C4-C5, and 
C5-C6.  X-ray examination of the lumbar spine revealed mild  
degenerative joint disease and disc space narrowing at L5-S1.  

A November 1993 report from a chiropractor states that the 
veteran has recurrent low back pain and specifically related 
that it is the result of the October 1992 automobile 
accident.  

In August 1993 a MRI of the lumbar spine was conducted.  The 
diagnosis was degenerative disc disease of L5-S1. 

There is no evidence of any cervical or lumbar spine 
disorders during service.  The veteran consistently indicated 
throughout service that he did not have any back pain.  The 
veteran was seen for back strain in June 1991.  While this is 
within one year of the veteran's separation from service, 
there is no indication of arthritis at this time.  Subsequent 
medical records relating to back and neck pain all mention 
the veteran's 1992 automobile accident.  None of these 
records in anyway relates any spine disorder to service.

While the evidence of record reveals current degenerative 
disc disease of the cervical spine and lumbar spine, there is 
no competent medical evidence linking the veteran's current 
spine disorders to military service.  As such, the veteran 
does not meet the second and third elements required for the 
claims to be well grounded.  See Caluza, 7 Vet. App. at 506; 
Dean v. Brown, 8 Vet. App. 449, 455 (1995); Slater v. Brown, 
9 Vet. App. 240 (1996).

"A claim for a disability cannot be well grounded unless 
there is a medical opinion that links the current disability 
to the appellant's term of service.  In the usual case this 
nexus would consist of a medical diagnosis of a current 
disability that 'looks backward' to an in-service disease or 
injury and links the two."  Martin v. Gober, 10 Vet. 
App. 394 (1997); Caluza, 7 Vet. App. at 506; Dean v. Brown, 8 
Vet. App. 449, 455 (1995); Slater v. Brown, 9 Vet. App. 240 
(1996).

The Board has thoroughly reviewed the claims file.  However, 
we  find no evidence of plausible claims related to the 
veteran's cervical spine and lumbar spine.  Since the veteran 
has not met his burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claims are well grounded, they must be denied.  See Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993).  

VII.  Conclusion

The veteran has submitted numerous statements to try and 
relate his claimed disorders to his active service.  While 
lay testimony is competent to establish the occurrence of an 
injury, it is not competent to provide a medical diagnosis.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Medical diagnosis and causation involve questions that are 
beyond the range of common experience and common knowledge 
and require the special knowledge and experience of a trained 
physician.  Because he is not a physician, the veteran is not 
competent to make a determination that his current 
disabilities are related to his military service.  See 
Espiritu, 2 Vet. App. at 495; Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).

Although the RO did not specifically state that it denied 
some of the veteran's claims for service connection on the 
basis that they were not well grounded, the Board concludes 
that this error was not prejudicial to the veteran's claims.  
See Edenfield v. Brown, 8 Vet. App. 384, 390 (1995).

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the veteran has not put the VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, could make his claims well grounded.  See also 
Epps v. Brown, 9 Vet. App. 341 (1996).  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
under 38 U.S.C.A. § 5103(a) (West 1991).


ORDER

Service connection for a bilateral elbow disorder is granted.  

Service connection for a bronchial asthma is granted.

Because it is not well-grounded, the veteran's claim for 
service connection for a choroidal nevus in the left eye is 
denied.

Because it is not well-grounded, the veteran's claim for 
service connection for the residuals of a right ring finger 
injury is denied.

Because it is not well-grounded, the veteran's claim for 
service connection for a cervical spine disorder is denied.  

Because it is not well-grounded, the veteran's claim for 
service connection for lumbar spine disorder is denied.  


REMAND

Recent court decisions have impacted the manner in which VA 
is to review claims involving submission of "new and 
material evidence."  Specifically, in the case of Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998), the United States Court 
of Appeals for the Federal Circuit (hereinafter "Federal 
Circuit") held that in Colvin v. Derwinski, 1 Vet. App. 171, 
174 (1991), the Court impermissibly ignored the definition of 
"material evidence" adopted by VA under 38 C.F.R. 
§ 3.156(a) as a reasonable interpretation of an otherwise 
ambiguous statutory term (found under 38 U.S.C. § 5108) and, 
without sufficient justification or explanation, rewrote the 
statute to incorporate the definition of materiality from an 
altogether different government benefits scheme.  Pursuant to 
the holding in Hodge, the legal hurdle adopted in Colvin that 
required reopening a claim on the basis of "a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome" of the case was declared invalid.

On this point, the Court has recently stated that a review of 
the claim under the more flexible Hodge standard accords the 
appellant a less stringent "new and material" evidence 
threshold to overcome.  See Fossie v. West, 12 Vet. App. 1 
(1998).

More recently, the Court has articulated a new test for 
adjudicating claims based on new and material evidence.  In 
Elkins v. West, 12 Vet. App. 209 (1999) (en banc), the Court 
held that the two-step process set out in Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991), for reopening claims became a 
three-step process under the Federal Circuit's holding in 
Hodge, supra:  VA must first determine whether new and 
material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, immediately upon reopening VA must determine 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C. § 5107(a); and third, if the claim is well 
grounded, VA may evaluate the merits after ensuring the duty 
to assist under 38 U.S.C. § 5107(b) has been fulfilled.  See 
also Winters v. West, 12 Vet. App. 203 (1999) (en banc).  
Although prior to Hodge a conclusion that new and material 
evidence had been presented necessarily meant that the 
reopened claim was well grounded, the Court stated in Elkins 
that the Federal Circuit in Hodge effectively "decoupled" 
the relationship between determinations of well-groundedness 
and of new and material evidence by overruling the 
reasonable-possibility-of-a-change-in-outcome prong of 
Colvin, supra.  There is no duty to assist in the absence of 
a well-grounded claim.  Epps v. Gober, 126 F.3d 1464, 1468 
(Fed. Cir. 1997) cert. denied, sub nom. Epps v. West, 118 
S.Ct. 2348 (1998).

Because the RO denied the veteran's claim to reopen on the 
basis of the now-invalidated Colvin standard, a remand to the 
agency of original jurisdiction is required for the purpose 
of readjudication of the appellant's new and material 
evidence claim pursuant to the holdings in Hodge, Elkins, 
Winters, supra.  See Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991) (precedent decisions of the Court generally are 
given retroactive effect with regard to cases in which the 
administrative or judicial review process is not concluded).

In this case, the veteran has consistently claimed that he 
warrants service connection for hemorrhoids.  This claim was 
denied by the RO in October 1991.  In the current issue on 
appeal the RO denied the veteran's attempt to reopen his claim 
for service connection for hemorrhoids in March 1996.  The RO 
decision specifically stated that the evidence when viewed in 
the context of all the evidence of record, would not change 
the outcome.  As the reasonable-possibility-of-a-change-in-
outcome prong of Colvin, supra. no longer applies, this case 
should be readjudicated under the less stringent "new and 
material" test outlined in Hodge and Elkins, supra. 

The veteran also claims entitlement to service connection for 
a "nervous stomach."  In December 1995 the most recent VA 
examination of the veteran was conducted.  The evidence of 
this examination is equivocal at best with respect to whether 
the veteran has a current stomach disorder.  Specifically, the 
examining physician diagnosed "mild recurrent gastritis, 
presently quiescent."  However, the radiology report of an 
upper gastrointestinal series indicated no abnormality.  The 
Board is uncertain of the presence of any current disability 
with respect to the claim for service connection for a stomach 
disorder.  Therefore, additional medical development is 
necessary and a VA examination should be conducted.  

The Court has also held that, when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Halstead v. 
Derwinski, 3 Vet. App. 213 (1992).   


Accordingly, this case is REMANDED to the RO for the following 
development:

1.  The veteran should be accorded the 
appropriate VA Compensation and Pension 
examination for digestive disorders.  The 
report of examination should include a 
detailed account of all manifestations of 
the disorder found to be present.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  The examining physician is 
requested to review the veteran's service 
medical records and render an opinion as 
to whether any current upper digestive 
disorder, if one exists, is related to the 
veteran's military service.  The claims 
folder and a copy of this remand must be 
made available and reviewed by the 
examiner.  The examining physician should 
provide complete rationale for all 
conclusions reached.

2.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

3.  The RO should readjudicate the issue 
of entitlement to service connection for 
a stomach disorder with consideration of 
the results of the above requested 
examination and any additional evidence 
submitted by the veteran.

4.  Finally, the RO must readjudicate the 
claim of whether new and material 
evidence has been submitted to reopen a 
claim of entitlement to service 
connection for hemorrhoids.  The RO's 
readjudication of this claim should be in 
accord with the judicial precedent in 
Hodge, Elkins, Winters, supra.  If the RO 
finds that new and material evidence has 
been submitted and reopens the veteran's 
claim, then the RO must determine whether 
the veteran has submitted a well grounded 
claim.  If the decision of the claim 
remains adverse to the appellant, he and 
his representative should be furnished a 
supplemental statement of the case which 
provides adequate notice of all actions 
taken by the RO.  The appellant must then 
be afforded an opportunity to reply 
thereto.


Once the foregoing has been accomplished and, if the veteran 
remains dissatisfied with the outcome of the adjudication of 
the claim, both the veteran and his representative should be 
furnished a supplemental statement of the case covering all 
the pertinent evidence, law and regulatory criteria.  They 
should be afforded a reasonable period of time in which to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran needs to take 
no action until so informed.  The purpose of this REMAND is 
assist the veteran and to obtain clarifying information.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals

 

